Citation Nr: 1732609	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right hip disability (claimed as avascular necrosis with spurring). 

2. Entitlement to a temporary total rating based on a period of convalescence under the provisions of 38 C.F.R. § 4.30 for a right hip disability. 

3. Entitlement to temporary total rating based on hospitalization under the provisions of 38 C.F.R. § 4.29 for service-connected fecal impaction with gastroenteritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1977; from March 1978 to September 1980; and from November 1980 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction of the appeal was subsequently transferred to the RO in Houston, Texas. 

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for a right hip disability and entitlement to a temporary total rating based on a period of convalescence under the provisions of 38 C.F.R. § 4.30 for a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

During the April 2017 Board hearing, the Veteran withdrew his claim of entitlement to temporary total rating based on hospitalization under the provisions of 38 C.F.R. § 4.29 for service-connected fecal impaction with gastroenteritis. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to temporary total rating based on hospitalization under the provisions of 38 C.F.R. § 4.29 for service-connected fecal impaction with gastroenteritis have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative. Id. 

During the April 2017 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to temporary total rating based on hospitalization under the provisions of 38 C.F.R. § 4.29 for service-connected fecal impaction with gastroenteritis.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.



ORDER

The appeal of entitlement to temporary total rating based on hospitalization under the provisions of 38 C.F.R. § 4.29 for service-connected fecal impaction with gastroenteritis is dismissed. 


REMAND

The Veteran contends that his right hip disability is directly related to active duty service, to include prednisone/steroid use therein.  Alternatively, he asserts that the hip disability is secondary to the service-connected right ankle disability, right knee disability, hypertension, and/or splenectomy. See Hearing Transcript.

Service treatment records confirm that the Veteran was prescribed Prednisone, a steroid, on occasion.  VA records show a current right hip diagnosis. 

In his Notice of Disagreement, the Veteran stated that the Orthopedic Department at the VA Hospital in Little Rock told him that "the steroids played a role in me developing avascular necrosis."  During the Board hearing, the Veteran's representative stated that he had conducted some research and found that that the use of prednisone, as well as a splenectomy, could cause neutrophilia (higher than normal white blood cells), a condition that is also associated with joint pain/joint problems.  The Veteran further testified that he believed his service-connected right ankle and right knee disabilities had resulted in an altered gait and put undue stress on his right hip.  He also stated that he experienced hip pain in service and that he was treated as early as the 1990's at various VA facilities for hip problems.  

To date, the Veteran has not been afforded a VA examination to address the nature and etiology of his claimed right hip disability.  Given the Veteran's competent statements concerning the onset of hip pain, the evidence of a current right hip disability, and the indication that current hip symptoms may be associated with his service (or a service-connected disability), the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed right hip disability. See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Additionally, the Veteran testified that he received hip treatment at the South Texas, Corpus Christi, and Little Rock VAMC's in the early 1990's.  Those records have not yet been associated with the record and should be obtained upon remand.  

Lastly, the issue of entitlement to a temporary total rating based on a period of convalescence under the provisions of 38 C.F.R. § 4.30 for a right hip disability is inextricably intertwined with the claim for entitlement to service connection for the right hip disability.  Consideration of this claim is thus deferred pending adjudication of the service connection claim. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claim, to specifically include any records pertaining to right hip surgery and/or hospitalization.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

Regardless of the Veteran's response, all outstanding records of VA treatment from the South Texas, Corpus Christi, and Little Rock VAMC's, dated from 1991 to the present, should be obtained.  

2. Afford the Veteran an appropriate VA examination of his right hip.  The electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should clearly delineate all disabilities of the right knee with specific diagnoses.

Based on a review of the claims file, and the Veteran's statements regarding the claimed disorder, with respect to each diagnosed disability of the right hip, the examiner should address the following: 

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed right hip disability is related to active service or any incident of service, to include the use of prednisone or other steroids therein?

* The examiner is specifically asked to consider the Veteran's contention that his use of prednisone/steroids in-service caused neutrophilia (higher than normal white blood cells), a condition that may be associated with joint pain/joint problems.  

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed right hip disability is proximately due to the service-connected right ankle disability, right knee disability, hypertension, and/or splenectomy?

(c). Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed right hip disability is aggravated by the service-connected right ankle disability, right knee disability, hypertension, and/or splenectomy?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

* The examiner is asked to consider the Veteran's contentions that his splenectomy resulted in neutrophilia (higher than normal white blood cells), a condition that may be associated with joint pain/joint problems.  The examiner is also asked to consider the Veteran's assertions that his service-connected right ankle and right knee disabilities have caused an altered gait and undue wear on the right hip. 

A complete rationale must be provided for the opinions rendered.

3. After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


